DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent 1, Yaghi et al. disclose: a method for determining structural parameters of a crystal included in a powder by determining a best solution of refinement parameters for a powder diffraction pattern of the powder, the method comprising: obtaining the powder diffraction pattern wherein the powder diffraction pattern is collected using neutrons or X-rays (para. [0227], [0241]-[0242]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating, using the powder diffraction pattern, converged values for the refinement parameters; determining the best converged values to calculate a criterion from peak-shift parameters in the converged values and to determine whether the above converged values are the true values or not; and when the above converged values are determined to be the true values, determining the structural parameters using the converged values.
Regarding independent 2, Yaghi et al. disclose: a method for determining structural parameters of a crystal included in a powder by determining a better solution of refinement parameters for a powder diffraction pattern of the powder, the method comprising: obtaining the powder diffraction pattern, wherein the powder diffraction pattern is collected using neutrons or X-rays (para. [0227], [0241]-[0242]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating, using the powder diffraction pattern, converged values to calculate at least two sets of converged values of the refinement parameters for the powder diffraction pattern; determining the best converged values to calculate at least two criteria from peak- shift parameters in the converged values and determine whether the above sets of the converged values are the true values or not;  and selecting a better solution to select the converged values which are closer to the true solution among several sets of the by using at least two criteria; and determining the structural parameters using the selected converged values.
Regarding independent 3, Yaghi et al. disclose: a method for determining structural parameters of a crystal included in a powder by determining a best solution of refinement parameters for a powder diffraction pattern of the powder, the method comprising: obtaining the powder diffraction pattern, wherein the powder diffraction pattern is collected using neutrons or X-rays (para. [0227], [0241]-[0242]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating, using the powder diffraction pattern, converged values to calculate at least three sets of converged values of the refinement parameters for the powder diffraction pattern; determining the best converged values to calculate at least three criteria from peak- shift parameters in the converged values and to judge determine whether the above sets of the converged values are the true values or not; calculating the global solution to determine which converged values is the true global solution among several sets of the converged values by using at least three criteria; and determining the structural parameters using the converged values that are determined to be the true global solution.
Regarding independent 4, Yaghi et al. disclose: a non-transitory computer-readable medium including a calculation program to which, when executed by a processor, determines structural parameters of a crystal included in a powder by determining a best solution of refinement parameters for a powder diffraction pattern  by performing steps comprising: obtaining the powder diffraction pattern, wherein the powder diffraction pattern is collected using neutrons or X-rays (para. [0227], [0241]-[0241]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating, using the powder diffraction pattern, converged values for the refinement parameters determining of the best converged values to calculate a criterion from peak-shift parameters in the converged values and to judge determine whether the above converged values are the true values or not; and when the above converged values are determined to be the true values, determining the structural parameters using the converged values.
Regarding independent 5, Yaghi et al. disclose: a non-transitory computer-readable medium including a calculation program to which, when executed by a processor, determines structural parameters of a crystal included in a powder by determining a better solution of refinement parameters for a powder diffraction pattern by performing steps comprising: obtaining the powder diffraction pattern, wherein the powder diffraction pattern is collected using neutrons or X-rays (para. [0227], [0241]-[0241]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating, using the powder diffraction pattern, converged values to calculate at least two sets of converged values of the refinement parameters for the powder diffraction pattern; determining the best converged values to calculate at least two criteria from peak- shift parameters in the converged values and to determine whether the above sets of the converged values are the true values or not;  selecting a better solution to select the converged values which are closer to the true solution among several sets of the by using at least two criteria, and determining the structural parameters using the selected converged values.
Regarding independent 6, Yaghi et al. disclose: a non-transitory computer-readable medium including a calculation program to which, when executed by a processor, determines structural parameters of a crystal included in a powder by determining a best solution of refinement parameters for a powder diffraction pattern by performing steps comprising: obtaining the powder diffraction pattern, wherein the powder diffraction pattern is collected using neutrons or X-rays (para. [0227], [0241]-[0241]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating converged values to calculate at least three sets of converged values of the refinement parameters for the powder diffraction pattern; determining the best converged values to calculate at least three criteria from peak- shift parameters in the converged values and to determine whether the above sets of the converged values are the true values or not;  calculating a global solution to determine which converged values is the true global solution among several sets of the converged values by using at least three criteria; and determining the structural parameters using the converged values that are determined to be the true global solution.
Regarding independent 7, Yaghi et al. disclose: a method for determining structural parameters of a crystal included in a powder by determining the best solution of refinement parameters for a powder diffraction pattern of the powder, the method comprising: obtaining data corresponding to the powder diffraction pattern, the powder diffraction pattern having been collected using neutrons or X-rays; (para. [0227], [0241]-[0241]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating a criterion relating to information along the x-axis of the data, directly from the peak-shift parameters and the lattice parameters, wherein “the x-axis of the data” indicates a physical quantity which corresponds to the space lattice of the unit cell such as a diffraction angle or time-of- flight; and determining the structural parameters of a crystal using the criterion.
Regarding independent 8, Yaghi et al. disclose: a non-transitory computer-readable medium including a calculation program which, when executed by a processor, determines structural parameters of a crystal included in a powder by determining the best solution of refinement parameters for a powder diffraction pattern by performing steps comprising: obtaining data corresponding to the powder diffraction pattern, the powder diffraction pattern having been collected using neutrons or X-rays (para. [0227], [0241]-[0241]). Yaghi et al. fail to teach, disclose, suggest or make obvious: calculating a criterion relating to information along the x-axis of the data, directly from the peak-shift parameters and the lattice parameters; and determining the structural parameters of a crystal using the criterion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884